•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00616-CR

IN RE Jason MIEARS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: October 14, 2009 

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            On September 30, 2009, relator Jason Miears filed a petition for writ of mandamus, seeking
to compel the sheriff to “allow relator more time in the law library so he can be prepared for trial.” 
We conclude this court does not have jurisdiction to grant the requested relief.  
            By statute, this court only has the authority to issue a writ of mandamus against “a judge of
a district or county court in the court of appeals district” and other writs as necessary to enforce our
appellate jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(a)-(b) (Vernon 2004).  Therefore, we
have no mandamus jurisdiction over a sheriff unless the issuance of the writ is necessary to enforce
our jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.San Antonio 1998, orig.
proceeding).  We conclude the writ relator is requesting is not necessary to enforce our jurisdiction. 
Accordingly, relator’s petition for writ of mandamus is DISMISSED FOR LACK OF
JURISDICTION.
            Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator’s motion for leave to file is DENIED as moot.  
PER CURIAM
DO NOT PUBLISH